Per Curiam.

The note was well declared upon, as á promissory note within the statute. It had all the requisites of such a ndte. The endorsement upon the back of it was no part of the note, and the effect of it was only to show the consideration, and to operate as a notice to any person who might purchase the note. If the plaintiffs were bound to have shown, in the first instance, the performance of that consideration, the objection ought to have been raised at the trial. The decision, turned upon another point, and the intendment from the record would be, that the consideration was admitted, aá no objection was raised üpon that account. But if it; had been raised, it could not have been valid. The de* livery of the note was presumptive evidence of the assignment of the judgment, and it stood good,'until'overthrown by proof, on the part of the defendants, to the con* trary. If the assignment was prospective',• and to be thereafter made, the delivery of the note' Was equally so. The note was to be delivered, upon' a judgment to be as-. signed, and the subsequent delivery was presumptive evidence of the subsequent assignment. They Were to be concurrent acts. The decision below was, therefore, upon every view of the case, erroneous, and the judgment must be reversed; and the plaintiffs are at liberty to proceed, if they shall elect so to do, upon á venire de novo, to be awarded from this court.
Judgment reversed.